1    THE BICKEL LAW FIRM
     Brian J. Bickel (SBN: 20564)
2    brianbickel@bickellawfirm.com
     Jordan K. Sannipoli (SBN: 306545)
3    jordansannipoli@bickellawfirm.com
     701 B Street, Suite 1200
4    San Diego, California 92101
     Tel No. 619/374-4100
5    Fax No. 619/231-9040
6    Attorneys for Plaintiff
     LOAN NGUYEN
7
     BOWMAN AND BROOKE LLP
8    Sean A. Ramia (SBN: 172989)
     Sean.Ramia@BowmanandBrooke.com
9    Parris H. Schmidt (SBN: 183999)
     Parris.Schmidt@BowmanandBrooke.com
10   1741 Technology Drive, Suite 200
     San Jose, California 95110
11   Tel No.: 408/ 279-5393
     Fax No.: 408/ 279-5845
12
     Attorneys for Defendant
13   JAGUAR LAND ROVER NORTH AMERICA, LLC
14
                                   UNITED STATES DISTRICT COURT
15
                                  EASTERN DISTRICT OF CALIFORNIA
16
      LOAN NGUYEN                                 Case No.: 2:18-cv-01967-JAM-CKD
17                                                (Removed from California Superior Court OF
                               Plaintiffs,        Placer County, Case No. SCV0041290)
18
             vs.                                  Assigned to: Magistrate Judge Carolyn K.
19                                                Delaney
20    JAGUAR LAND ROVER NORTH                     JOINT STIPULATION AND ORDER FOR
      AMERICA LLC; and DOES 1 - 10,               DISMISSAL WITH PREJUDICE
21
                               Defendants.        Action Filed:     June 5, 2018
22                                                Trial:            December 2, 2019
23
24          TO THE UNITED STATES DISTRICT COURT EASTERN DISTRICT OF CALIFORNIA,
25   the parties to this action, acting through counsel, and pursuant to Federal Rule of Civil
26   Procedure 41(a)(1)(A)(ii) hereby stipulate, in consideration of a negotiated settlement executed
27   by them, to the Dismissal with Prejudice of this action, including all claims and counterclaims
28   stated herein against all parties.
                                                 1
                JOINT STIPULATION AND [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
1
     DATED: October 14, 2019                THE BICKEL LAW FIRM
2
3                                           BY:     /s/ Jordan K. Sannipoli
                                                  Brian J. Bickel
4                                                 Jordan K. Sannipoli
                                                  Attorneys for Plaintiff
5                                                  LOAN NGUYEN
6
     DATED: October 14, 2019                BOWMAN AND BROOKE LLP
7
                                            BY:_/s/Sean A. Ramia
8                                               Brian Takahashi
                                                Sean A. Ramia
9                                               Parris H. Schmidt
                                                Attorneys for Defendant
10                                              JAGUAR LAND ROVER NORTH AMERICA,
                                                LLC
11
12
                                               ORDER
13
            The stipulation is approved. The entire action, including all claims and counterclaims
14
     stated herein against all parties, is hereby dismissed with prejudice and all dates are vacated.
15
     DATED: April 8, 2020
16
17                                              /s/ John A. Mendez___________________
                                                United States District Court Judge
18
19
20
21
22
23
24
25
26
27
28
                                                   2
                JOINT STIPULATION AND [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
